62 So. 3d 1155 (2011)
Nilton DACOSTA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-398.
District Court of Appeal of Florida, Fourth District.
June 1, 2011.
*1156 Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Nelfrard v. State, 34 So. 3d 221 (Fla. 4th DCA 2010).
WARNER, POLEN and LEVINE, JJ., concur.